Title: From Thomas Jefferson to Lord Wycombe, 9 November 1791
From: Jefferson, Thomas
To: Wycombe, Lord



Nov. 9. 1791.

Th: Jefferson has the honour of presenting his respectful and affectionate compliments to Ld. Wycombe and of asking the favor of him immediately on his arrival in Charleston to have the goodness to send the inclosed letter to the Post-office. He knows how troublesome it is to travellers to have to think of letters, and therefore apologizes by the importance of the one inclosed, and the probability of it’s going so much quicker by water than by post.
Th:J. regrets that constant occupation has put it out of his power to see as much of Ld. Wycombe as he would have wished during his short stay here; he should with great pleasure have contributed his mite towards possessing him of all that information relative to this country, which he knows to be the object of Ld. Wycombe’s travels. He shall always be happy to hear of him, and from him, and bids him an affectionate adieu, with sincere wishes for prosperous and speedy passages to him.
